—Order, Supreme Court, New York County (Eugene Nardelli, J.), entered February 2, 1993, which denied third-party defendant’s motion for summary judgment dismissing the third-party complaint, unanimously affirmed, without costs.
*375The IAS Court correctly held that the Longshore and Harbor Workers’ Compensation Act does not apply since the third-party claim for contractual indemnification is based on State law (Garvin v Alumax of S. C., 787 F2d 910, 917, cert denied 479 US 914). We need not decide whether the third-party claim could be maintained if the statute did apply. Concur — Carro, J. P., Rosenberger, Ross, Asch and Tom, JJ.